Citation Nr: 0712220	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-38 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1990 to 
September 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 RO decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Evidence associated with the claims file after the 
unappealed RO decision in February 1998 is new evidence and 
when considered with the previous evidence of record, it 
relates to an unestablished fact necessary to substantiate 
the claim and raises the reasonable possibility of 
substantiating the previously disallowed claim for service 
connection for PTSD.

3.	In June 2004, the veteran was diagnosed with PTSD.  

4.	There is credible medical evidence linking the veteran's 
current diagnosis of PTSD to the claimed in-service 
stressors. 

5.	The evidence of record implies that the veteran was in 
combat.  


CONCLUSION OF LAW

1.	The February 1998 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

3.	PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the veteran's claim 
for service connection for PTSD.  

New and  Material Evidence

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
service connection for PTSD was denied by the RO in February 
1998 because the evidence did not show a diagnosis of PTSD 
linked to a verified in-service stressor.  The veteran did 
not appeal this decision and the decision became final.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  
The Board will address the evidence submitted since the 
February 1998 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
such as this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In February 1998, the RO reviewed the service medical records 
and a VA outpatient treatment record dated in November 1996.  
The entrance examination, service medical records and 
separation examination are silent for diagnosis of or 
treatment for PTSD or any psychiatric condition.  The 
November 1996 VA outpatient treatment record indicates a 
diagnosis of "? PTSD" and does not confirm a current PTSD 
diagnosis or psychiatric disability.  

Since the February 1998 RO decision, VA medical records dated 
from August 1997 to June 2004 and unit records from the 
Department of the Army Center for Unit Records Research were 
submitted.  

The VA hospital discharge summary dated in June 2004 
diagnosed the veteran with PTSD relating to in-service 
traumas.  

The unit records research documents indicate that the veteran 
was in the 4th Battalion 64th Armor (4/64th) and describes the 
unit's operational and combat activities.  The veteran's unit 
was also attached to the 1st Brigade, 24 ID and was organized 
with the 3rd Battalion 7th Infantry (3-7) and received A2-7 
and C3-7 Infantry during the ground phase of Operation Desert 
Shield.  

The VA medical records and the unit records submitted after 
the February 1998 RO decision are neither cumulative nor 
redundant of the evidence of record at the time of the RO's 
denial of the veteran's claim for service connection for 
PTSD.  This evidence, including a diagnosis of PTSD and 
evidence of combat, was not available to the RO prior to 
February 1998.  The Board finds that the evidence submitted 
since the February 1998 decision has not been previously 
reviewed by the RO and is, therefore, new evidence.  

The evidence submitted provides a current diagnosis of PTSD 
linked to in-service stressors and verifies that the veteran 
participated in combat, which are unestablished facts 
necessary to substantiate the veteran's claim for service 
connection for PTSD.  The Board concludes that this evidence 
raises a reasonable possibility of substantiating the 
veteran's claim.  As such, this evidence is material evidence 
in support of the veteran's claim for service connection for 
PTSD.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for PTSD is reopened and the Board will proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(the Board is required to decide whether new and material 
evidence has been received preliminarily to addressing 
merits).

Service Connection for PTSD 

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disability shown after service, when all 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown,  
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  A medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  Moreau, 9 Vet. App. at 395-96.  

The veteran seeks entitlement to service connection for PTSD.  
The veteran asserts that he served in combat with Delta 
Company 4/64 attached to Charlie Company 3/7 Infantry known 
as Team Delta.  The veteran states that in February 1991 he 
encountered dead bodies and body parts while clearing 
bunkers.  He also alleges that he was near Highway 8 when he 
observed a wounded enemy soldier who was missing an arm and a 
leg dragging himself in the sand until he bled to death.  
Additionally while guarding an underpass on Highway 8 he 
fired at enemy vehicles which resulted in death and 
dismemberment.  In March 1991, the veteran also reports that 
he observed dead bodies and fellow soldiers taking pictures 
of them as well as one on one enemy combat.  

The veteran's DD Form 214 indicates that the veteran was in 
service from April 1990 to September 1992 with approximately 
7 months of foreign service and was assigned to Company D 
4/64th Armor as an Armor Crewman.  The veteran received the 
Army Service Ribbon, the National Defense Service Medal, the 
Southwest Asia Service Medal with two Bronze Service Stars, 
the Kuwait Liberation Medal, an Expert Badge (pistol and 
grenade) and the Army Lapel Button.  

The unit history from the Department of the Army Center for 
Unit Records Research indicates that 4/64 Armor was alerted 
for duty in the Persian Gulf as a participant in Operation 
Desert Shield in August 1990.  4/64 was attached to 1st BDE, 
24 ID and Company D organized with 3-7 infantry and received 
A/2-7 and C/3-7 Infantry.  The unit history documents 
describe reconnaissance and combat activities of a task force 
including A/2-7 and C/3-7 Infantry.  It also referenced C/3-7 
as Team D.  The history indicates that the task force 
encountered enemy troops and was involved in clearing bunkers 
and traveling along Highway 8 between January 27 and March 
17, 1990.  On March 23 the 4/64 Armor Main Body was 
redeployed to Fort Stewart.  

Additionally, a statement by a Major General of the United 
States Army describes the activities of the 24th Mechanized 
Infantry Division.  The statement indicates that the unit was 
involved in combat activities beginning in February 1990.  

A June 2004 VA Psychology Assessment Consult and Discharge 
Summary diagnoses the veteran with PTSD.  The veteran 
reported that he served as a tank driver during the Gulf War 
and reports seeing dying, dead and mutilated people.  The 
veteran stated that he saw an enemy soldier with one arm and 
one leg partially amputated crawling through the desert sand 
leaving a trail of blood and reaching for help before he died 
as well as tanks running over dead bodies.  

The examining VA psychologist indicates that the veteran 
reported numerous symptoms of PTSD relating to the in-service 
traumas and made the diagnosis of PTSD.  The examiner noted 
that the psychological evaluation pointed toward PTSD and the 
veteran clearly met the DSM-IV criteria for PTSD.  The 
psychologist also opined that the veteran clearly needed 
treatment for PTSD.  

Based on the VA records, the Board concludes that the veteran 
does have a current PTSD diagnosis that is related to his 
claimed in-service stressors, satisfying the first two 
requirements for service connection for PTSD.  See 38 C.F.R. 
§ 3.304(f).  Regarding the third requirement, the Board turns 
to the unit history records and the veteran's statements 
regarding his combat experiences.  

The Board finds that the unit records corroborate the 
veteran's assertion that combat activities occurred at the 
time when he was deployed during Operation Desert Shield.  
Although the veteran has not received any military 
decorations that clearly indicate he was personally involved 
in combat with the enemy, there is independent evidence that 
his unit was involved in combat and that evidence implies his 
personal exposure to combat as part of the unit deployed to 
the Persian Gulf.  The unit records contain descriptions of 
various combat activities which the veteran's unit and team 
participated in which would, when viewed in the light most 
favorable to the veteran, objectively corroborate his claim 
of having experienced the alleged stressors in combat.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) citing 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (the veteran's 
presence with his unit at the time of an attack corroborates 
his statement that he experienced such an attack personally).  
Although the unit records do not specifically state that the 
veteran was present during the combat activities, the fact 
that he was stationed with and attached to a unit that was 
involved in combat would strongly suggest that the veteran 
was, in fact, exposed to combat activities and observed the 
consequences of those combat activities personally.  Id. 

The Board finds that the unit records are credible evidence 
that the veteran was involved in combat activities and his 
claimed stressors are related to those experiences.  The 
Board also finds that the claimed stressors are consistent 
with the circumstances, conditions, and hardships of the 
veteran's service and there is no clear or convincing 
evidence to the contrary.  The Board accepts the veteran's 
statements regarding his stressors as conclusive evidence to 
their actual occurrence and his personal exposure to the 
claimed stressors in combat.  Therefore, the third criteria 
for service connection for PTSD is satisfied.  

Affording the benefit of the doubt to the veteran, the Board 
finds that all three criteria for service connection for PTSD 
have been met.  38 U.S.C.A. § 5107(b) (West 2002).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


